I would like to 
congratulate Mr. d’Escoto Brockmann on his election 
as President of the General Assembly at its sixty-third 
session. The Australian delegation looks forward to 
working closely with him throughout the session. 
 We gather together at a time of great challenge to 
the international system — a challenge that reminds us 
afresh that we live in a world where our 
interdependence is now greater than at any time before, 
an interdependence that therefore demands our 
international cooperation now more than at any time 
before. 
 There are many who criticize the United Nations. 
And those of us who know this institution well know 
that it is not immune to criticism. But those who argue 
against this Organization advance no credible argument 
as to what should replace it. Whatever its 
imperfections, the United Nations represents a 
necessary democracy of States — States who resolved, 
out of the carnage of the last world war, that 
cooperation should always be preferred to conflict, that 
our national interests are invariably best served by the 
simultaneous prosecution of the international interest, 
and that the purposes of our common humanity should 
prevail over the narrow interests of the few. 
 When the nations of the world met in San 
Francisco in 1945, the United Nations was conceived 
as a bold experiment — one that ran contrary to the 
grain of the international order that had preceded it, 
where conflict was the norm and cooperation the 
exception; one in which the international community, 
for the first time, began to imagine how through an 
international institution we could not just protect the 
sovereignty of States, but equally advance the 
protection of peoples and the dignity of individuals. 
 Beyond that, we began to advance the idea that 
through the other great international institutions — the 
World Bank, the International Monetary Fund (IMF), 
the General Agreement on Tariffs and Trade (GATT) 
and the International Labour Organization (ILO) — we 
could fashion an international economic order that 
recognized the unfolding reality of economic 
interdependence.  
 These were the ideals we set for ourselves more 
than half a century ago. And while the history of our 
achievements since then has been mixed, the ideas and 
the ideals on which these institutions were constructed 
nonetheless remain as valid now as they were back 
then. 
 The failures that we have seen in recent times do 
not lie in the institutions alone. The failure lies more in 
the poverty of our political will to animate those 
institutions to discharge the purposes for which they 
were created. And that is our collective responsibility. 
 The global financial crisis of today presents us 
afresh with a critical opportunity to act 
comprehensively and collectively for the long term, 
rather than selectively and separately for the short. In 
the post-war period, the quantum of financial 
institutional failure seen these last weeks has been 
great. The quantum of government intervention in 
financial markets has been significant. The quantum of 
the impact by one market on another has been 
unprecedented. What we have seen in financial markets 
should bring home to us all that the central organizing 
principle of this twenty-first century is interdependence. 
 For the century just past, interdependence may 
have been one option among many. For the century that 
is to come, there is no longer an alternative. 
Interdependence is not the expression of sentimental 
idealism. Instead, it is a recognition of the new realism 
of our current times, which represents the cumulative 
impact of the globalization of our engagement with 
each other over many decades. Through unprecedented 
trade flows, unprecedented investment flows and 
unprecedented financial flows, we now see the 
globalization of our economy; the globalization of 
security, arising from the searing impact of 
11 September when the obscenity visited on this great 
city caused us all to conclude that terrorism was the 
enemy of all civilized humanity, not just of some 
 
 
37 08-51851 
 
nations; and the globalization of the environment, as 
we have come to recognize that carbon emissions from 
one part of the planet affect all parts of the planet and 
therefore radically affect the future of the planet itself. 
 What all these things tell us is this: 
interdependence is the new realism of this twenty-first 
century. And unless as a community of nations we rise 
to this new challenge, our future is bleak indeed. 
 The global financial crisis is a call to the global 
community to act. Financial markets are a public good. 
The stability of global financial markets is a public 
good. If Governments fail to protect this public good, 
then those who suffer are the working people of the 
world, whose jobs, whose homes and whose standard 
of living depend on it. 
 It is Governments rather than speculators that 
have the central responsibility for determining the rules 
that govern the way markets work. A decade ago, the 
global economy and global financial markets were 
buffeted by the Asian financial crisis, and as a global 
community we resolved that we would act to reduce 
the risk of such systemic crises in the future. The 
problem is, a decade on, that systemic lessons were not 
learned. 
 Now we face a financial crisis of truly global 
proportions. We must therefore ask ourselves three 
questions: What went wrong? What needs to be done 
now to fix the problem of financial market instability 
for the long term? And most critically, how do we 
marshal the political will to do so? 
 First, what went wrong? There has been a failure 
of internal governance within financial institutions. 
There has also been a failure of external oversight. 
Regulators have not always recognized the systemic 
risk posed by significant financial institutions. 
 So what must now be done? 
 The immediate task is to rebuild confidence in 
the financial system by ensuring that central banks 
provide adequate liquidity, by enabling the 
recapitalization of critical financial institutions and by 
ensuring their continued solvency. Over the longer 
term, the challenge is to reform financial markets and 
regulatory systems so as to reduce the chances of these 
events repeating themselves in the future. To this end, 
together with other States, we would argue that the 
following reform programme be implemented. 
 First, systemically important financial institutions 
should be licensed to operate in major economies only 
under the condition that they make full disclosure and 
analysis of balance sheet and off-balance sheet 
exposures. Systemically important financial institutions 
are not just commercial banks but can include 
investment banks, insurance companies, hedge funds 
and financial clearing houses. 
 Which institutions are systemically important will 
vary in a given country over time. The central bank in 
each country should have responsibility for the 
stability of the financial system. That should be 
embedded in globally agreed best-practice standards 
for financial regulation and should be assessed by the 
IMF.  
 Secondly, we need to ensure that banks and other 
financial institutions build up capital in good times as a 
buffer for bad times, using predictable rules. 
Supervisory frameworks need to be countercyclical, 
not pro-cyclical. The Basel rules need to address this. 
 Thirdly, financial institutions need to have a clear 
incentive to promote responsible behaviour rather than 
unrestrained greed. Regulators should set higher capital 
requirements for financial firms that have executive 
remuneration packages rewarding short-term returns or 
excessive risk taking. Again, the Basel rules need to 
address this. 
 Fourthly, supervisory systems must be compatible 
with accounting principles that reflect reasonable 
assessments of the value of assets over time. We need 
to make sure that accounting rules foster a more 
medium-term perspective and that they do not 
encourage institutions to believe that risk is low merely 
because current asset prices are high or recent asset-
price volatility has been low. The Basel rules also need 
to address this. 
 Fifthly, the IMF should be given a strengthened 
mandate for prudential analysis. Conservative and 
consistent prudential standards should be applied to all 
financial institutions of systemic significance. 
Furthermore, the IMF and the Financial Stability 
Forum should develop early warning systems that 
signal impending institutional vulnerabilities and 
provide advice on remedial policies. Collectively, those 
institutions have led the development of the initiatives 
that represent the core of the financial-market reform 
agenda that I have just described. However, those 
institutions are, by their very nature, bureaucratic, and 
  
 
08-51851 38 
 
the reform processes they initiate are constrained by a 
lack of political authority.  
 That brings me to the third question arising from 
the current crisis: how are we to go about 
implementing this reform agenda for the long term? 
 What is required is political will, exercised 
through ministerial forums working in cooperation 
with the IMF, the Financial Stability Forum and the 
Group of Twenty (G20). The G20 is well placed to 
provide the political authority to have such actions 
implemented urgently and comprehensively. In that 
context, Australia will work intensively with the 
forthcoming Chairs of the G20 — in particular the 
United Kingdom in 2009 — to ensure that financial 
stability is at the centre of the work programme and to 
initiate arrangements to strengthen G20 input into 
shaping the work of the IMF and the Financial Stability 
Forum and the implementation of agreed outcomes. 
 At their meeting in November, the G20 finance 
ministers should review the progress made in adopting 
the current Financial Stability Forum 
recommendations, reinforce the agreed deadlines for 
finalizing their implementation and agree with the 
Forum on a clear timetable for the action plan. 
 As countries with systemically important 
economies, G20 members should demonstrate their 
commitment to best-practice financial regulation and 
disclosure by providing better information regarding 
the stability of their domestic financial systems and 
cross-border exposures to the IMF and the Financial 
Stability Forum. The IMF and the Financial Stability 
Forum should provide regular scenario analysis to the 
G20 to facilitate clear engagement on the risks facing 
the global financial system. Such analysis should be 
included in an enhanced version of the IMF’s Global 
Financial Stability Report. 
 The purpose of this reform agenda is to provide a 
real political mandate for our international regulatory 
institutions to do their job in defending the integrity of 
the international financial system. 
 One of the greatest challenges we face is climate 
change and the threat it poses to the environment. In 
December last year, after many years of delay, 
Australia ratified the Kyoto Protocol. We are 
determined to be part of the solution to climate change, 
not just a part of the problem. We have acted to begin 
the process of developing a comprehensive emissions 
trading or carbon pollution reduction scheme to bring 
down carbon dioxide emissions over time. We will also 
implement a national energy efficiency strategy as well 
as a renewable energy strategy. Developing and 
deploying new technologies will also be part of our 
response to climate change. 
 The Australian Government has decided to 
establish a global centre to drive the demonstration and 
commercialization of carbon capture and storage 
technologies. Building on existing national and 
regional initiatives, that project will bring together the 
best researchers in the world to develop the best 
technology to apply. As the world at present is 
planning to generate 45 per cent of its electricity from 
coal by 2030, we can no longer afford to delay acting 
on such technology. Australia invites all Governments 
and corporations of goodwill to participate in the 
Global Carbon Capture and Storage Institute. 
 The United Nations and we, its Member nations, 
have a responsibility to protect the nations and peoples 
of the world. We must protect people from terrorism, 
and that must include a commitment to support those 
nations on the front lines of the struggle. Australia is 
working closely with the Government of Afghanistan 
and with our global partners to bring security and 
stability to that country. We can never again allow it to 
become a haven for terrorists. 
 Australia is also an active contributor to global 
efforts to prevent the spread of weapons of mass 
destruction. We continue to urge nations to sign and 
ratify the Comprehensive Nuclear-Test-Ban Treaty so 
that it can enter into force. 
 We remain concerned that States such as Iran and 
North Korea continue to defy the international 
community and to fail to comply with demands for a 
full declaration and accounting of their nuclear 
programmes. Their actions are undermining the global 
consensus on containment of the spread of nuclear 
weapons. 
 This year, the Treaty on the Non-Proliferation of 
Nuclear Weapons (NPT) celebrates its fortieth 
anniversary. As a middle Power and a long-standing 
member of the NPT, Australia is committed to working 
with other nations towards the goal of the eventual 
abolition of nuclear weapons. Australia, together with 
our close friend and partner Japan, has established an 
International Commission on Nuclear Non-Proliferation 
and Disarmament to create the political and policy 
 
 
39 08-51851 
 
consensus necessary to elicit a real result on  
non-proliferation and disarmament in advance of the 
2010 NPT Review Conference. 
 The United Nations own security machinery must 
also be effective. The Security Council needs reform. 
Australia supports expansion of its permanent 
membership to reflect changes in the world since 1945, 
and our nation will be a candidate for a non-permanent 
seat for the 2013-2014 term. Australia once again 
wishes to play its part in advancing the international 
security order. 
 Prosperity comes from economic growth. It 
comes from nations trading with one another. That is 
why it is so important that we conclude the Doha 
Round of world trade talks this year. It is why we must 
also implement the Millennium Development Goals, 
consistent with our solemn commitment in this place at 
the dawn of this millennium. 
 Progress in achieving the Goals has been mixed. 
We need to redouble our efforts to reduce poverty, to 
provide education for children and to ensure that 
people in the developing world have access to health 
care. Australia is committed to increasing its official 
development assistance to 0.5 per cent of its gross 
national income by 2015. Australia now resolves to do 
much more — much, much more — to make poverty 
history. It is unforgivable that poverty and conflict, 
such as those in Darfur, continue to claim the lives of 
innocents in the face of inaction by Governments.  
 Development is also about protecting human 
rights. Sixty years ago, this body adopted the Universal 
Declaration of Human Rights. We must commit afresh 
to protecting the rights that that charter identifies.  
 As nations, we should also commit afresh to 
righting past wrongs. In Australia, we began that 
recently with the first Australians, who have the oldest 
continuing culture in human history. This year, on 
behalf of the Australian Parliament, I offered an 
apology to Indigenous Australians for the wrongs that 
they had suffered in the past. That was the right thing 
for Australia to do. 
 Our membership in the United Nations is a key 
pillar of our foreign policy. Our priorities are regional, 
but our interests are global. We work with partners 
around the world to meet shared challenges. Through 
our membership in the United Nations, we are 
committed to using creative middle-Power diplomacy 
to help overcome the great challenges of our age — 
challenges that are beyond the power of individual 
nation-States to resolve, that can be overcome only 
through unprecedented cooperation between States. 
That is because the problems that we seek to solve in 
this Hall and through the organs of the United Nations 
touch every one of our peoples. To advance prosperity 
and stability at home, we must advance prosperity and 
stability around the globe. 
 Australia was one of the founding Members of 
the United Nations. Our Foreign Minister at the time, 
Herbert Evatt, made a significant contribution at the 
San Francisco Conference, particularly on the part of 
small and medium-sized countries. He ensured that the 
role of the General Assembly was protected in the 
structure of the Organization as a whole. 
 Sixty years ago this week, he was elected 
President of the General Assembly at its third session. 
Evatt was a patriotic Australian. Evatt was equally a 
passionate internationalist. Sixty years later, this 
institution, together with other international institutions 
of our current order, have yet to realize the vision of 
those who founded it. Yet the need today, in this age of 
unprecedented global interdependence, is greater than 
ever before. 
 And so it falls to this generation to now summon 
the political faith and to exercise the political will 
necessary to act for the common purposes of the planet 
we all share. 